Citation Nr: 0501631	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disability, including for the purposes of receiving 
Department of Veterans Affairs outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for post-traumatic stress 
disorder (PTSD) and determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a dental disability.

In connection with his current appeal, the veteran requested 
a videoconference hearing before a Veterans Law Judge.  In 
May 2003, however, the veteran withdrew his request and asked 
that Board proceed with consideration of his appeal based on 
the evidence of record.

VA is required to consider a veteran's claim under all 
applicable provisions of law and regulation whether or not 
the applicable provision is specifically raised.  See Douglas 
v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, liberally construing the veteran's statements as 
required by 38 C.F.R. § 20.202 (2004), the Board finds that 
he has perfected appeals with the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for a dental condition, 
both for purposes of compensation, and for purposes of VA 
outpatient dental treatment; thus, both issues will be 
addressed in this decision.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Given the favorable outcome below, he is not 
prejudiced by the Board's actions in this regard.  

The issue of service connection for a dental disability, 
including for the purposes of receiving Department of 
Veterans Affairs outpatient dental treatment, will be 
addressed in the remand below.  




FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible supporting evidence that 
the veteran's claimed in-service stressors occurred.

3.  In April 1958, March 1973, and June 1996, the RO denied 
the veteran's claim of entitlement to service connection for 
a dental disability, including for the purposes of receiving 
VA outpatient dental treatment.

4.  Evidence received since the last final decision on these 
matters includes statements from the veteran regarding in-
service dental trauma; this evidence, which has not 
previously been considered, bears directly and substantially 
on the specific matter under consideration regarding the 
issue of service connection for a dental disability.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The April 1958, March 1973, and June 1996 decisions 
denying service connection for a dental disability are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).

3.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a dental 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with regard to the issues 
addressed in this decision.  In October 2001 and April 2002 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The October 2001 
letter also advised the veteran to submit additional evidence 
in support of his claim, including examples of the types of 
evidence which would be pertinent.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO requested all available post-service medical 
records specifically identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Moreover, the veteran has been afforded a VA medical 
examination in connection with this claim.  An additional 
examination or opinion is not necessary.

Although the veteran's service medical records have been 
associated with the claims folder, his service personnel 
records are not of record.  In December 2001, the National 
Personnel Records Center unambiguously advised the RO that 
such records were not available.  The Board finds that, based 
on the RO's efforts and the responses from the service 
department, it is reasonably certain that the veteran's 
service personnel records are no longer available and that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Entitlement to service connection for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the applicable criteria, (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, the evidence does not show 
that the veteran had a combat-related military occupational 
specialty.  Rather, he has indicated that his primary duty in 
Korea was driving motor vehicles.  While he has reported that 
on one occasion he passed out at the wheel while driving and 
had an accident, he attributed this incident to a fever and 
not enemy action.  Likewise, although the veteran has 
indicated that he drove through dangerous terrain and may 
have been in a combat zone in Korea, he has not reported that 
he ever participated in events constituting an actual fight 
or encounter with enemy forces.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).

Finally, the Board notes that the veteran's DD Form 214 shows 
that he did not receive any military citations indicative of 
combat service, such as the Purple Heart Medal or Combat 
Infantryman Badge.  Rather, his DD Form 214 shows that he 
received the Korean Service Medal, the United Nations Service 
Medal, the National Defense Service Medal, and a Meritorious 
Unit Citation.  It was noted that he received no wounds as a 
result of action with enemy forces.  The veteran's most 
significant duty assignment was noted to be Battery A 546, FA 
Bn Fort Lewis Washington.

For the foregoing reasons, the Board finds that the record 
does not support the conclusion that the veteran "engaged in 
combat with the enemy" during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  In that regard, as a matter of law, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by a medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  

In this case, in May 2002, in response to the RO's request 
for information about his claimed stressors, the veteran 
responded that he was unable to talk or write about his in-
service traumatic events.  

At a July 2002 VA psychiatric examination, the veteran again 
indicated that he was unable to discuss his in-service 
stressors.  He did generally indicate that he had seen a 
young soldier with his leg blown off, observed many body 
bags, and had seen a Korean woman who had been killed by a 
"bouncing betty."  After examining the veteran, the 
examiner indicated that the veteran met the DSM-IV criteria 
for PTSD, although he refused to discuss his primary 
stressor.  The diagnosis was presumptive PTSD, based on the 
fact that the veteran refused to divulge his stressor.  

In light of the veteran's inability to provide details 
regarding his in-service stressors, the Board has carefully 
reviewed the documentary evidence of record in an attempt to 
find more specific stressor information.  This evidence 
includes VA clinical records, evidence from the Social 
Security Administration, and statements submitted by the 
veteran in connection with previous claims for VA benefits.  

For example, in February 1994, the veteran testified at a 
hearing in connection with an unrelated claim.  When asked 
about his service in Korea, he responded that he served with 
the 7th Signal Company.  He stated that his primary duty was 
driving trucks and other vehicles.  He stated that one day, 
his company commander approached him and advised him that he 
had been given a Top Secret security clearance.  On a number 
of occasions, he indicated that he was required to take a 
jeep and a shotgun rider and carry pouches.  He indicated 
that he did not know what was in the pouches.  The veteran 
indicated that he had to travel across Korea to deliver these 
packages and occasionally made other deliveries as well.  He 
indicated that the driving conditions were tough because of 
the weather and the condition of the roads.  He indicated 
that he believed the constant bouncing in the truck caused 
him to develop a back disability.  The veteran also reported 
that on one occasion while driving the truck, he collapsed 
from a fever and was treated in a MASH unit.  

The evidence of record also includes VA clinical records 
showing treatment for PTSD from 2001 to 2003.  Although these 
records contain numerous diagnoses of PTSD attributed to the 
veteran's experiences in Korea, none of these records 
contains specific stressor information.  For example, in 
February 2001, during an individual therapy session with his 
VA psychologist, the veteran reported that if he remembered 
correctly, he served in a combat zone in Korea.  He indicated 
that some of his experiences were too horrible to discuss.  
He stated that he had memories of body bags.  

After carefully reviewing the evidence of record, the Board 
must find that the record contains no service records or 
other credible supporting evidence to corroborate the 
veteran's reports of his claimed stressors.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2003).  Again, while the 
veteran has reported stressful experiences such as witnessing 
body bags, given the nonspecific nature of these events, it 
is not possible for VA to make an attempt to conduct the 
appropriate evidentiary development to corroborate these 
claimed stressors.

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressors ever 
actually occurred.  The veracity of his claimed in-service 
stressor is not a matter on which this case turns 
independently.  Rather, it is the lack of credible supporting 
evidence of the occurrence of the claimed in-service 
stressors.  Lacking such evidence, service connection for 
PTSD is not warranted.

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disability, including for the purposes of receiving 
Department of Veterans Affairs outpatient dental treatment.

Facts:  At his January 1951 military enlistment medical 
examination, the veteran was given a Class IV dental rating, 
generally assigned to those requiring prosthetic appliances 
for reasons of health or performance of duties.  It was noted 
that no teeth were missing.  

In November and December 1951, the veteran underwent 
extraction of teeth numbers 1 and 2, and was fitted with a 
dental bridge.  He was also treated for dental caries on 
several additional teeth.  At his January 1954 military 
separation medical examination, the veteran was given a Class 
I dental rating, generally assigned to individuals requiring 
no additional dental treatment..  It was noted that the 
veteran had a serviceable upper fixed bridge on teeth numbers 
6 to 9.  Teeth numbers 1, 14, 16, 30, and 17 were missing.  

In March 1958, the veteran submitted an application for VA 
outpatient dental treatment.  In an April 1958 letter, the 
VAMC notified the veteran that his claim had been denied.  In 
the letter, the VAMC explained that applications for VA 
outpatient dental treatment which were not received within 
one year of discharge could only be granted if a veteran had 
(1) a compensable service-connected dental disability; (2) a 
dental disability as a result of combat wounds or other 
service trauma; or (3) a dental disability incurred while a 
prisoner of war.  The veteran did not appeal the 
determination.  

In January 1973, the veteran again submitted an application 
for VA outpatient dental treatment.  

In a March 1973 letter, the veteran indicated that he had had 
teeth extracted in service.  He stated that because his teeth 
had been so good looking, he had been fitted with a bridge.  
He claimed that military dentists advised him that his teeth 
were service-connected and that he would received VA dental 
treatment after his separation from service.  The veteran 
indicated that his bridge now needed to be replaced.  As a 
result, he indicated that he felt entitled to VA outpatient 
dental treatment.

In a March 1973 rating decision, the RO denied the veteran's 
claim for VA outpatient dental treatment, finding that he had 
not served in combat, had not been a prisoner of war, and did 
not sustain dental trauma in service.  The veteran did not 
appeal the determination.  

In August 1992, the veteran again claimed entitlement to VA 
dental treatment.  According to a February 1993 deferred 
rating decision, the RO forwarded the veteran's dental claim 
to the Houston VAMC.  There is no indication of record that 
this claim was addressed.  

In a June 1996 statement, the veteran indicated that prior to 
being sent to Korea, he was advised by military dentists that 
the nerves in two of his upper teeth had died and extractions 
were necessary.  He indicated that he agreed with their 
treatment plan and was given a bridge.  He indicated that his 
bridge had recently broken and he needed it replaced.  

In a June 1996 rating decision, the RO denied service 
connection for removal of teeth and insertion of a bridge, 
noting that replaceable missing teeth were not disabling 
conditions for VA compensation purposes.  In a June 1996 
letter, the RO notified the veteran of its decision and of 
his appellate rights.  The RO advised him that if he wished 
to file an application for dental treatment, he should 
contact the nearest VAMC.  The veteran did not appeal the 
determination.  

In April 1998, the veteran again submitted a claim of service 
connection for dental problems.  In a September 1998 letter, 
the veteran indicated that he had been advised by VA dentists 
that he had "an acute mouth trauma."  The record contains 
no indication that this claim was addressed.  

In June 2001, the veteran filed a claim "for treatment and 
compensation" of a dental disability.  In support of his 
claim, he submitted copies of his service dental records.  

In addition, in a July 2001 statement, the veteran claimed 
that in during basic training, he was struck in the mouth 
while navigating an obstacle course.  He explained that 
another soldier above him slipped and stuck him with his 
elbow.  He indicted that his lip was cut and his mouth was 
bloodied.  He indicated that he was treated at an aid station 
and released.  He indicated that later in Fort Meade, 
Maryland, he was examined by military dentists who told him 
the nerves in his front teeth were dead.  He indicated that 
his teeth were extracted and he was fitted with a bridge.  

Law and Regulations:  As set forth above, the veteran's claim 
of service connection for a dental disability was previously 
denied in final April 1958, March 1973, and June 1996 
determinations.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

As it applies in this case, "new and material evidence" 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The United States Court of Appeals for the Federal Circuit 
has emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

Analysis:  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the prior final decisions.  This evidence includes a 
statement from the veteran describing an incident in which he 
sustained trauma to his mouth during basic training.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Under applicable criteria, veterans having a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).  

In this case, the veteran's claim of service connection for a 
dental disability was previously denied, in part, on the 
basis that the record contained no evidence of in-service 
dental trauma.  He has now provided a statement in which he 
claims to have sustained an injury to his mouth during basic 
training.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, given the applicable 
criteria in this case, the Board finds that this evidence is 
material.  

In view of the foregoing, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim of service connection for a dental 
disability.  38 C.F.R. § 3.156(a) (2004).  Although the 
reopening requirements of 38 U.S.C.A. § 5108 have been met, 
as set forth below, the Board has determined that additional 
development of the evidence is required prior to final 
consideration of this matter.



ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having been received, the 
application to reopen the claim of service connection for a 
dental disability is granted.




REMAND

As set forth above, the veteran is seeking entitlement to VA 
outpatient dental treatment.  Generally, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
(West 2002) and 38 C.F.R. § 17.161 (2004).

In this case, the record shows that the veteran's upper front 
teeth were extracted in service and replaced with a bridge.  
He claims that he was advised by military dentists that these 
extractions were necessary as the nerves were dead.  The 
veteran further claims that he was struck in the mouth during 
basic training by another soldier's elbow.  

As noted, under applicable criteria, veterans having a 
service-connected noncompensable dental condition determined 
to be the result of combat wounds or other service trauma 
will be eligible for VA dental care on a Class II(a) basis.  
38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  

In this case, in light of the veteran's contentions, the 
Board finds that additional evidentiary development is 
necessary prior to further consideration of the veteran's 
appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  That duty includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  Given the 
nature of this case, the Board finds that a dental 
examination is necessary to reach a determination regarding 
the issue on appeal.

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim, the case is remanded 
for the following:

1.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current dental 
disorder.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the service 
dental records and provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently exhibits 
any dental disability which is the result 
of trauma in service.  The examiner 
should also comment on whether the 
veteran exhibits (1) any potentially 
compensable dental conditions, such as 
loss of teeth due to loss of substance of 
the body of the maxilla or mandible; or 
(2) a dental condition which is 
complicating a medical condition 
currently being treated by VA.  

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).





 Department of Veterans Affairs


